DETAILED ACTION
This is a non-final office action in response to applicant’s communication filed on 6/26/2020.
Claims 1-23 are pending and being considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a continuation of US Patent application (No. 15/615,731, filed on 6/6/2017, now US Patent No. 10,701,029 B2) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/6/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, initialed and dated copy of Applicant’s IDS form 1449 filed as stated above is attached to the instant Office Action.
Claim Objections
Claims 3-5, 8, 11-12, 14, 21-22 are objected to because of the following informalities:  
Claim 3 lines 7-8, “such that physical access to and jurisdiction over the local data store and associated components is available in the local geographic region…” may read “wherein physical access to and jurisdiction over the local data store and are available in the local geographic region…” or more appropriate form.
Claim 4 line 1, “The computing device of claim 2 configured to communicate with a third party verification service …” may read “The computing device of claim 2, wherein the computing device is configured to communicate with a third party verification service …”.
Claim 5 line 1, “The computing device of claim 1, configured to:” may read “The computing device of claim 1, wherein the computing device is configured to:”.
Claim 5 line 5, “to process domain name transactions from …” may read “to process the domain name transactions from …”.
Claim 8 line 1, “The computing device of claim 1, configured to operate…” may read “The computing device of claim 1, wherein the computing device is configured to operate…”.
Claim 11 line 5, “… and contact objects” may read “… and the contact objects”.
Claim 12 lines 15-16 recites “locally storing one or more domain name records comprising the domain name transaction data…” which may read as “locally storing one or more domain name records comprising the at least some domain name transaction data…” or more appropriate form.
Claim 12 lines 15-16 recites “locally storing one or more domain name records comprising the domain name transaction data the local data store
Claim 14 line 2, “… and lock out a user of …” may read “… and locking out a user of …”.
Claim 21 line 11, similarly claim 22 lines 12-13, “lock or unlock the transaction data …” may read “lock or unlock the at least some transaction data …”. 
Claim 22 line 4, line 9, respectively, “providing” is suggested to read “provide”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 line 3 recites limitation "the grace period".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 last line recites limitation “the local verification”. There is insufficient antecedent basis for this limitation in the claim. It appears the local verification should be remote verification or the verification by the remote verification service, or more appropriate form.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 12, 21-22 are rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 (or claim 15) and claim 3 of US Patent No. 10,701,029 B2 to Zhou et al (hereinafter, “ ’029”). 
Claim 1 (or claim 15) of ‘029 discloses all the limitations recited in claims 1, 12, 21-22 respectively, as presented in the table below.
Claim 23 is rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 (or claim 15) and claim 3 of US Patent No. 10,701,029 B2 to Zhou et al (hereinafter, “ ’029”). 
Claim 1 (or claim 15) and claim 3 of ‘029 discloses all the limitations recited in claim 23, as presented in the table below.
Instant Application 16/913,955
US Patent 10,701,029 B2
Claim 1. A computing device comprising a processor and a non-transient storage device storing instructions, the instructions, when executed by the processor, configuring the computing device to: 




receive and respond to requests for domain name transactions with a remotely located domain name registry, the requests originating from respective external originating devices consisting of a registrar device or other device external to a local domain name system of which the computing device is a component, wherein the external originating devices only communicate the requests to the computing device and do not communicate the requests directly with the remotely located domain name registry, the computing device configured to communicate the requests to the remotely located domain name registry and return respective request responses to the respective external originating devices; 


locally store domain name records to a local data store coupled to the computing device; 



locally verify domain name transaction data for the domain name transactions to provide a verification; 



and locally store domain name records to the local data store; 

and, in response to the verification, locking or unlocking at least some of the domain name transaction data in the remotely located domain name registry via respective requests to the remote domain name registry.
Claim 1. A system to process domain name transactions to manage domain name data and/or domain name entity data in a remote domain name registry and in a local data store, the system comprising a local data store and one or more computing devices having a processor, memory and 
operate at least one transaction interchange component configured to receive and respond to requests for domain name transactions with the remotely located domain name registry, the requests originating from respective external originating devices consisting of a registrar device or other device external to the system wherein the external originating devices only communicate the requests to the transaction interchange component and do not communicate the requests directly with the remote registry, the at least one transaction interchange component configured to communicate the requests to the remotely located domain name registry and return respective request responses to the respective external originating devices; 

the local data store configured to locally store domain name records comprising the domain name data and/or domain name entity data;

operate a verification component configured to locally process the domain name transactions by: verifying one or both of a domain name and domain name entity data for the domain name transactions;

and locally storing domain name records to the local data store; 

and, in response to the verifying, locking or unlocking domain name data and/or domain name entity data in the remote domain name registry utilizing requests to the remote domain name registry via the at least one transaction interchange component; and operate a communication component coupling the at least one transaction interchange component, the verification 
Claim 12.  A computer-implemented method, the method executed by a computing device defining an intermediate platform and the method comprising: 




forwarding a request for a domain name transaction to manage domain name data and/or domain name entity data between a request initiator and a remotely located domain name registry and returning a response to the request initiator, the request initiator consisting of a registrar device or other device external to the intermediate platform wherein the request initiator only communicates the request to the intermediate platform and does not communicate the request directly with the remotely located domain name registry; 

locally processing the domain name transaction as triggered by the remotely located domain name registry in response to the request, including verifying locally at least some domain name transaction data associated with the domain name transaction; 

locally storing one or more domain name records comprising the domain name transaction data the local data store; 


and locking or unlocking domain name data and/or domain name entity data associated with the domain name transaction in the remotely located domain name registry utilizing requests to the remotely located 
Claim 15.  A computer-implemented method to process domain name transactions to manage domain name data and/or domain name entity data in a remote domain name registry and in a local data store, the method executed by at least one hardware processor of a system defining an intermediate platform and comprising: 

receiving and responding to a request for a domain name transaction between a request initiator and the remotely located domain name registry, communicating the request to the remotely located domain name registry and returning a response to the request initiator, the request initiator consisting of a registrar device or other device external to the intermediate platform wherein the request initiator only communicates the request to the intermediate platform and does not communicate the request directly with the remote registry; 

locally processing the domain name transaction as triggered by the remote domain name registry system in response to the request, including verifying at least one of the domain name data and the domain name entity data associated with the domain name transaction; 

locally storing one or more domain name records comprising the domain name data and/or domain name entity data to the local data store; 

and locking or unlocking domain name data and/or domain name entity data associated with the domain name transaction in the remote domain name registry utilizing 
Claim 21, similarly claims 22.  
A method comprising: providing, by a local computing device, a transaction forwarding service between a request initiator and a remotely located system providing a transaction processing service, wherein the request initiator only sends a request for processing a transaction to the transaction forwarding service and not the remotely located system; and providing, by the local computing device, a local verification service to the remotely located system, the verification service configured to: perform a local verification of at least some transaction data associated with the transaction in response to a trigger from the remotely located system; and lock or unlock the transaction data stored in the remotely located system utilizing requests generated in response to the local verification.
Claim 1, as shown above.

Claim 23.
A computing device comprising a processor and non-transient storage device storing instructions for execution by the processor to configure the computing device to: provide a transaction processing service for a transaction initiated by a request initiator, the transaction received from a transaction forwarding service of a remotely located system, wherein the request initiator only sends the request for processing a transaction to the transaction forwarding service and not directly to the computing device; and wherein the transaction processing service is configured to: store transaction data associated to the transaction in a local data store coupled to the computing device; and trigger verification of the transaction data by a remote verification service located remotely to the computing device, such that the computing device receives from the remote verification 
Claim 1 and claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 8-9, 11-12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shorter et al (US20120173685A1, hereinafter, “Shorter”), in view of Waldron et al (US20170093793A1-IDS by applicant, hereinafter, “Waldron”).
Regarding claim 1, Shorter teaches:
A computing device comprising a processor and a non-transient storage device storing instructions, the instructions, when executed by the processor (Shorter, discloses system and methods for domain name exchange, see [Title] and [Abstract]. And [claim 8] A system of processing a domain name comprising: a non-transitory memory storing instructions; and a processor executing the instructions), configuring the computing device to: 
receive and respond to requests for domain name transactions with a remotely located domain name registry (Shorter, referring to Fig. 1, and Fig. 2 step 210 and 215. And [0031] The process begins when the potential registrant accesses a registrar's domain registration interface 205 (i.e. request)… The registrar 120, in turn, must query the registry 130 (i.e. remotely located domain name registry) for current registration and availability information on the requested domain 215 (i.e. response)), the requests originating from respective external originating devices consisting of a registrar device or other device external to a local domain name system of which the computing device is a component (Shorter, referring to Fig. 1, requesting device is Domain Registrant which is external to Domain Registrar which serves as an intermediate platform), wherein the external originating devices (Shorter, Fig. 1 Domain Registrant) only communicate the requests to the computing device and do not communicate (Shorter, it is obvious to one ordinary skilled in the art from Fig. 1 and Fig. 2 that Domain Registrar serves as intermediate platform to check registry for availability in response to request from Domain Registrant and performs domain registration registered to registrant as response); 
locally store domain name records to a local data store coupled to the computing device (Shorter, see Fig. 4, where Data Repository 420 provides local storage for Registrar for domain record); 
and locally store domain name records to the local data store (Shorter, Fig. 4 Registrar Domain Record); and, 
in response to the verification, locking or unlocking at least some of the domain name transaction data in the remotely located domain name registry via respective requests to the remote domain name registry (Shorter, [0050] the processes of 900 and 1000 can be adapted to accommodate activating and deactivating an assigned status set, rather than adding and removing the status set.  For example, the "Registry Lock" 830 might normally be assigned to a domain name. However, if the registrar through which the domain name was registered were to go out of business (i.e. in response to the verification), the domain name may need to be transferred to another registrar. Temporarily setting the "Registry Lock" to inactive).  
While Shorter teaches intermedia platform to perform domain name registration service but does not explicitly teach locally verify domain name transaction data for the domain name transaction, in the same field of endeavor Waldron teaches:
(Waldron, discloses methods of generating a verification code for registry operation request, see [Abstract]. And [0007] … to receive a verification request from a registrar device at a verification service provider device (i.e. intermedia platform), the verification request relating to a domain name operation relating to a domain name, and [0035] For example, in a domain name create operation, the set of requirements may include a domain name verification requirement that may include determining if the domain name is a valid name, for example, it is not prohibited or restricted in any way);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Waldron in the domain name exchange of Shorter by performing domain name operation verification using verification code. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform verification process to determine whether the domain name registration request is to be approved (Waldron, [Abstract]).

Regarding claim 12, Shorter-Waldron combination teaches:
A computer-implemented method (Shorter, discloses systems and methods for domain name exchange, see [Title], [Abstract]), the method executed by a computing device defining an intermediate platform (Shorter, see Fig. 1 Domain Registrar) and the method comprising: method steps substantially similar to the steps performed by the computing device of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, Shorter-Waldron combination further teaches:
The computing device of claim 1, wherein the domain name transaction data comprises domain name data and/or domain name entity data (Shorter, [0012] A computer-implemented method of processing a domain name includes receiving a new domain name and exchanging an existing domain name for a new domain name).  

Regarding claim 3, similarly claim 19, Shorter-Waldron combination further teaches:
The computing device of claim 1, the method of claim 12, 
wherein the computing device is physically located in a local geographic region having a first respective system of law and venues therein; and wherein the remote domain name registry is located in a remote geographic region, distinct from the local geographic region and having a 28 Docket No. 131704-256006second respective system of law and venues therein; such that physical access to and jurisdiction over the local data store and associated components is available in the local geographic region, in accordance with the first respective system of law and venues therein (Waldron, [0032] a locality may be a geographic region, or other delineation where a set of requirements is established to perform one or more registry operations.  The set of requirements may be associated with a profile for that locality and stored within system environment 100… Alternatively, the localities maybe hierarchical such that multiple profiles may be used to identify requirements that are to be met in order to perform one or more registry operations. And [0040] This ensures that the data that is located within the locality of the verification service provider device does not leave the locality, but, instead, remains securely within the locality).  

Regarding claim 8, similarly claim 18, Shorter-Waldron combination further teaches:
The computing device of claim 1, the method of claim 12, 
configured to operate at least one verification component interface to enable the computing device to receive proof of identity information from or on behalf of an entity associated with a particular domain name and verify the domain name entity data for a respective one of the domain name transactions using the proof of identity information (Waldron, [0035] for a real name verification, once the requirements retriever 204 retrieves these requirements, the requirements verifier 206 may use a set of real name data 214 stored in database 210 to verify the identity of the registrant.  The requirements verifier 206 may determine if the identify of the registrant can be verified and if the requested domain name can be verified).  

Regarding claim 9, Shorter-Waldron combination further teaches:
The computing device of claim 8, wherein the at least one verification component interface is different from a transaction interchange interface for receiving and responding to the requests for domain name transactions (Waldron, see Fig. 2 the interface between verification service provider device 200 and data base 210 is different from network interface).  

Regarding claim 11, Shorter-Waldron combination teaches:
(Waldron, [0060] for each domain record that doesn't have a domain verification code with a matching verification code type id indicating that the domain has been verified, it is determined if it is required and if the grace period has expired… if the object is "CONTACT", it is determined if, for each contact record that doesn't have a contact verification code with a matching verification code type id indicating that the contact has been verified, it is determined if it is required and if the grace period has expired); associations between respective domain name data and contact objects (Waldron, [0061] performing a policy action such as updating a status of a domain associated with the non-compliant object for example, adding a server hold status on a domain name thereby removing it from DNS, adding the request associated with the non-compliant object to a non-compliance report,…); and locks to lock use of respective domain names represented by domain name data (See Waldron’s teachings of at least one of limitations above).  

Regarding claim 20, Shorter-Waldron combination further teaches:
The method of claim 12 wherein the request for the domain name transaction is received from a registrar system (Waldron, referring to Fig. 1, and [0007] receive a verification request from a registrar device at a verification service provider device, the verification request relating to a domain name operation relating to a domain name, registrant identification information identifying a registrant of the domain name).

Claims 4, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorter-Waldron as applied above, in further view of Shull et al (US20080034211A1-IDS by applicant, hereinafter, “Shull”).
Regarding claim 4, similarly claim 13, Shorter-Waldron combination teaches:
The computing device of claim 2, the method of claim 12, 
While the combination of Shorter-Waldron does not explicitly teach using a third party for verification, however in the same field of endeavor Shull teaches: 
configured to communicate with a third party verification service to receive verification results to permit or deny use of a domain name associated with a respective domain name transaction (Shull, discloses domain name ownership validation, see [Abstract], and [0091] once the authentication registry 405 (i.e. third party for verification) has collected some or all of the presumably valid domain names and/or IP addresses claimed by the principal 410 as correctly and/or legally owned by them, the authentication registry 405 can create or obtain specific levels or types of validation, directly or via third parties, that support the principal's claim to legal and/or valid ownership or right of use of the domain names or IP addresses… The validation process 408 may also result in one or more statements by the authentication registry 405 or a third-party describing in legal or other terms the accurate level of legal ownership or usage rights to the domain names or IP addresses claimed by or associated with the principal 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shull in the domain name exchange of Shorter-Waldron by performing domain name operation verification 

Regarding claim 17, Shorter-Waldron combination teaches:
The method of claim 12 
While the combination of Shorter-Waldron does not explicitly teach using a third party for verification, however in the same field of endeavor Shull teaches: 
comprising communicating with a third party identity data verification service to receive verification of the domain name entity data (Shull, discloses domain name ownership validation, see [Abstract], and [0091] once the authentication registry 405 has collected some or all of the presumably valid domain names and/or IP addresses claimed by the principal 410 as correctly and/or legally owned by them, the authentication registry 405 can create or obtain specific levels or types of validation, directly or via third parties, that support the principal's claim to legal and/or valid ownership or right of use of the domain names or IP addresses… The validation process 408 may also result in one or more statements by the authentication registry 405 or a third-party describing in legal or other terms the accurate level of legal ownership or usage rights to the domain names or IP addresses claimed by or associated with the principal 410). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shull in the domain name exchange of Shorter-Waldron by performing domain name operation verification .  

Claims 5-7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorter-Waldron as applied above, in further view of Merdinger et al (US20170104591A1-IDS by applicant, hereinafter, “Merdinger”).
Regarding claim 5, Shorter-Waldron combination teaches:
		The computing device of claim 1, 
While the combination of Shorter-Waldron does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches: 
		configured to: provide a state manager component coupled to the local data store and a domain locking scheduler component coupled to the local data store (Merdinger, Fig. 1, Data center 140 (i.e. “state manager”). And [0002] one or more server computers configured to receive a request for a physical certificate authenticating a user to transfer a domain name, as well as a domain name and domain name transfer instructions…lock the domain name account against modification. And Fig. 2 130, Data Storage); and wherein the state manager component is configured to receive requests to process domain name transactions from the remotely located domain name registry and store at least respective initial domain name records in the local data store to initiate a local processing by the computing device of the domain name transaction data (Merdinger, [0062] The account may comprise one or more domain names, but may be locked, so that the customer may never have access the locked domain names until such time as they're ready to request access to update one or more of the domain names); and the domain locking scheduler component is configured to monitor the local processing of at least some of the domain name transactions and lock out a use of a respective domain name associated with a respective one of the domain name transactions in response to the monitoring (Merdinger, [0068] Server(s) 110 may aggregate the change key (i.e. “locking scheduler”) together with the existing block of data, in association with the user id, domain name, authorized domain name modifications, etc. And [0070] The encrypted block of data may include at least one user authentication credential encoding ownership of the domain name, as well as, in some embodiments, a programmatic lock for the domain name, where the ability to unlock or update the domain name is encoded into the block of data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the domain name exchange of Shorter-Waldron by implementing encoded physical mechanism. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect account asset such as domain name (Merdinger, [Abstract], [0001]).

Regarding claim 6, similarly claim 15, Shorter-Waldron-Merdinger combination further teaches:
The computing device of claim 5, the method of claim 12 
(Merdinger, [0065] the identified domain name may be added to the block of data to be stored within and bound to the physical mechanism. And [0081] a domain could be identified as non-compliant due to the lack of a realname code, which will remove it from DNS (serverHold status set) by the validation auditor. A domain update with the real-name code will make it compliant either inline within the domain update or later by the validation auditor. Once the domain becomes compliant, it will be added back to DNS (serverHold status removed)); add to the local data store a contact object to store domain name entity data, associating the contact object with at least one domain name (Merdinger, [0056] Data storage 130 may also store contact information (e.g., a phone number or email address) in association with the user account running the control panel); add to or remove from the local data store a lock for a domain name (Merdinger, [0092] user of the physical mechanism may be applied to an account locked to the user until the physical mechanism is applied); and add a grace period within which to verify domain name entity data (Merdinger, [0093] the account may be unlocked only for a specific period of time (i.e. “grace period”) (e.g., 24 hours) for the user to make changes within the locked account) when the domain name transaction comprises one of: a request to change previously verified domain name entity data to 29 Docket No. 131704-256006domain name entity data that has not been verified; and a request to add or transfer a domain name for association with domain name data that has not been verified (Merdinger, [0092] user of the physical mechanism may be applied to an account locked to the user until the physical mechanism is applied. For example, when the secure physical mechanism is requested, server(s) 110 may generate and store data for a separate account administrated by the user, the account being locked pending issuance to the user, a request to access the account by the user, and receipt, by an authenticating authority, of the physical mechanism).  

Regarding claim 7, similarly claim 16, Shorter-Waldron-Merdinger combination further teaches:
The computing device of claim 5, the method of claim 15
wherein the domain locking scheduler component is configured to trigger a lock out of a respective domain name when domain name entity data has not been verified within the grace period (Merdinger, [0060] The intermediary organization would generate and issue the physical mechanism, which locks the domain name in association with a customer's account until the customer presents or provides the physical mechanism to unlock the accounts and/or assets, such as specific domain names).  

Regarding claim 14, Shorter-Waldron combination teaches:
The method of claim 12 
While the combination of Shorter-Waldron does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches: 
comprising monitoring the locally processing of the domain name transaction and lock out a use of a respective domain name associated with the domain name transaction in response to the monitoring (Merdinger, [0068] Server(s) 110 may aggregate the change key (i.e. “locking scheduler”) together with the existing block of data, in association with the user id, domain name, authorized domain name modifications, etc. And [0070] The encrypted block of data may include at least one user authentication credential encoding ownership of the domain name, as well as, in some embodiments, a programmatic lock for the domain name, where the ability to unlock or update the domain name is encoded into the block of data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the domain name exchange of Shorter-Waldron by implementing encoded physical mechanism. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect account asset such as domain name (Merdinger, [Abstract], [0001]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shorter-Waldron as applied above to claim 1, in further view of Young et al (US20080071909A1-IDS by applicant, hereinafter, “Young”).
Regarding claim 10, Shorter-Waldron combination teaches:
The computing device of claim 1, 
While the combination of Shorter-Waldron does not explicitly teach, however in the similar field of endeavor Young teaches: 
wherein a particular domain name transaction comprises one of a transaction to register a new domain name and a transaction to change domain name entity data associated with at least one previously registered domain name (Young, discloses method for facilitating distribution of domain names. And [0038] That is, old registration information for the previously used domain name is deleted and replaced with new registration information provided by the registrar 102).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Young in the domain name exchange of Shorter-Waldron by updating domain name. This would have been obvious because the person having ordinary skill in the art would have been motivated to make multiple limited resources (i.e. “domain names”) available simultaneously (Young, [0014]-[0016]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane et al (US20180276674A1, hereinafter, “Ramatchandirane”), in view of Merdinger et al (US20170104591A1-IDS by applicant, hereinafter, “Merdinger”).
Regarding claim 21, Ramatchandirane teaches:
A method (Ramatchandirane, discloses method of secure transaction for connected machines, see [0007]-[0012]) comprising: 
providing, by a local computing device (Ramatchandirane, Fig. 28, Remote payment server device), a transaction forwarding service between a request initiator (Ramatchandirane, Fig. 28, Connected automobile 2804 and [0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction) and a remotely located system (Ramatchandirane, Fig. 28, Merchant 2802) providing a transaction processing service (Ramatchandirane, Fig. 28, and [0236] The transaction in FIG. 28 involves merchant 2802 (e.g., a restaurant, coffee shop, toll collection agency, hotel, etc.) (i.e. transaction processing service)), wherein the request initiator only sends a request for processing a transaction to the transaction forwarding service and not the remotely located system (Ramatchandirane, Fig. 28, step 2816, i.e. Connected automobile sends request to Remote payment server device instead of Merchant directly). Examiner notes Remote payment server device 2806 is remote to the connected automobile and Merchant; in reference to the Remote payment server device, the Remote payment server device is local where the Merchant and connected automobile are remote; 
and providing, by the local computing device, a local verification service to the remotely located system, the verification service configured to: perform a local verification of at least some transaction data associated with the transaction (Ramatchandirane, Fig. 28 step 2818, and [0241] At step 2818, remote payment server device 2806 may verify and conduct the transaction. For example, an account (i.e. transaction data) associated with connected automobile 2804 may be debited by the amount of the transaction) in response to a trigger from the remotely located system (Ramatchandirane, Fig. 28 step 2810, and [0237] At step 2810, merchant 2802 may transmit a representation of a proposed transaction to connected automobile 2804 (i.e. in response to)); 
While Ramatchandirane teaches accepting transaction request and verifying the transaction data associated with the transaction as a transaction forwarding service in response to a trigger from the remotely located system, but does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches:
and lock or unlock the transaction data stored in the remotely located system utilizing requests generated in response to the local verification (Merdinger, discloses account asset protection by a physical certificate authenticating a user to transfer a domain name, see [Abstract]. And [0060] The intermediary organization would generate and issue the physical mechanism, which locks the domain name in association with a customer's account (i.e. transaction data) until the customer presents or provides the physical mechanism to unlock the accounts and/or assets, such as specific domain names. Examiner notes the customer’s account or domain name account (i.e. transaction data) is registered with the intermediary organization or the intermediary third party organization which suggests the transaction data is stored therein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in the secure transaction of Ramatchandirane by implementing domain name locking or unlocking from modification. This would have been obvious because the person having ordinary skill in the art would have been motivated to protect the domain name account until request to access to update the domain names are received and verified (Merdinger, [Abstract], [0062], [0064]).

Regarding claim 22, Ramatchandirane-Merdinger combination teaches:
A computing device (Ramatchandirane, see Fig. 28 Remote payment server device 2806) comprising a processor and non-transient storage device storing instructions for execution by the processor (Ramatchandirane, see Fig. 23 processor 2302 and memory 2304 as a computer-readable medium, and [0134]-[0135]) to configure the computing device to: .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ramatchandirane et al (US20180276674A1, hereinafter, “Ramatchandirane”), in view of Shull et al (US20080034211A1-IDS by applicant, hereinafter, “Shull”), in further view of Merdinger et al (US20170104591A1-IDS by applicant, hereinafter, “Merdinger”).
Regarding claim 23, Ramatchandirane teaches:
A computing device (Ramatchandirane, see Fig. 28 Merchant 2802) comprising a processor and non-transient storage device storing instructions for execution by the processor (Ramatchandirane, see Fig. 23 processor 2302 and memory 2304 as a computer-readable medium, and [0134]-[0135]) to configure the computing device to: 
provide a transaction processing service for a transaction initiated by a request initiator, the transaction received from a transaction forwarding service of a remotely located system (Ramatchandirane, Fig. 28, Connected automobile 2804 and [0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction), wherein the request initiator only sends the request for processing a transaction to the transaction forwarding service and not directly to the computing device (Ramatchandirane, Fig. 28, Connected automobile 2804 and [0240] At step 2816, connected automobile 2804 may transmit, to remote payment server 2806, a request to perform the proposed transaction, also Fig. 28, step 2816, i.e. Connected automobile sends request to Remote payment server device instead of Merchant directly. Examiner notes Remote payment server device 2806 is remote to the connected automobile and Merchant; in reference to the Remote payment server device, the Remote payment server device is local where the Merchant and connected automobile are remote); and 
wherein the transaction processing service is configured to: store transaction data associated to the transaction in a local data store coupled to the computing device (Ramatchandirane, referring to Fig. 2, [0070] the interaction module 108 includes a data collection and parsing module 202); 
While Ramatchandirane does not expressly teach however in the same field of endeavor Shull teaches: 
trigger verification of the transaction data by a remote verification service located remotely to the computing device, such that the computing device receives from the remote verification service: a verification of the transaction data in response to the trigger from the computing device (Shull, discloses domain name ownership validation, see [Abstract], and [0091] once the authentication registry 405 (i.e. third party for verification, i.e. remote verification service) has collected some or all of the presumably valid domain names and/or IP addresses claimed by the principal 410 as correctly and/or legally owned by them, the authentication registry 405 can create or obtain specific levels or types of validation, directly or via third parties, that support the principal's claim to legal and/or valid ownership or right of use of the domain names or IP addresses… The validation process 408 may also result in one or more statements by the authentication registry 405 or a third-party describing in legal or other terms the accurate level of legal ownership or usage rights to the domain names or IP addresses claimed by or associated with the principal 410);

While the combination of Ramatchandirane-Shull teaches accepting transaction request and verifying the transaction data associated with the transaction as a transaction forwarding service in response to a trigger from the remotely located system, but does not explicitly teach the following limitation(s), however in the same field of endeavor Merdinger teaches:
a lock or unlock of transaction data stored in the local data store coupled to the computing device utilizing requests generated in response to the local verification (Merdinger, discloses account asset protection by a physical certificate authenticating a user to transfer a domain name, see [Abstract]. And [0060] The intermediary organization would generate and issue the physical mechanism, which locks the domain name in association with a customer's account (i.e. transaction data) until the customer presents or provides the physical mechanism to unlock the accounts and/or assets, such as specific domain names. Examiner notes the customer’s account or domain name account (i.e. transaction data) is registered with the intermediary organization or the intermediary third party organization which suggests the transaction data is stored therein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Merdinger in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        


/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436